PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/933,180
Filing Date: 20 Jul 2020
Appellant(s): DeCurtis LLC



__________________
Troy D. SMITH
Reg. No. 62,349
Freeborn & Peters, LLP.
For Appellant




EXAMINER’S ANSWER

This is in response to the appeal brief filed 29 JUNE, 2022.

Background

Since the introduction of cellular mobile phone services in the 1980’s, mobile devices have become ubiquitous in modern society. With mobile devices now in the hands of most Americans, the ability to receive emergency services through these mobile devices has become vital for public safety. In order to extend existing emergency call service to cellular, the Federal Communication Commission (FCC) took the first step toward adopting rules for wireless enhanced 911 in 1996 with a first Report and Order (FCC 96-264)1 citing provisions of the Communications Act as the basis for its action. Establishing the nation’s 911 system, Congress followed in 1996 with the Wireless Communications and Public Safety Act of 1999 (911 Act) 2 with the purpose of improving public safety by encouraging and facilitating the prompt deployment of a nationwide, seamless communications infrastructure for emergency services.

While Government mandates may have been instrumental in initially driving location functionality to mobile devices, marketing interests of cellular network providers/operators to provide additional Location Based Services (LBSs) to user devices has accelerated the development of mobile device location/positioning/proximity technologies including Bluetooth beaconing, Wi-Fi / cellular triangulation/trilateration/multilateration, and Global Positioning System (GPS). While LBSs, including e.g., navigation and travel information, store and service locators; proximity-based marketing, roadside assistance, social networking, and augmented reality, serve not only to improve the user’s overall mobile device experience, it has also created a market for providers/operators predicted to reach a USD 66.61 Billion in 20283.

Predictably, with such market potential, user location technologies raise the potential for misuse and concerns for user privacy. While a vital communications tool all but necessary for full participation in modern life, mobile devices have the potential to become effective tracking devices that can be used to infringe on individual privacy. From Apple’s website4:
Location Services allows Apple and third-party apps and websites to gather and use information based on the current location of your iPhone or Apple Watch to provide a variety of location-based services.
Numerous advocacy groups such as the American Civil Liberties Union (ACLU) 5 and epic.org6 have been actively working to ensure mobile phone data is protected against unjustified unwarranted disclosure. The United States Supreme Court has ruled in several user-privacy related cases. In Carpenter v. United States7, e.g., the Court has held that a warrant is required for police to access cell site location information from a cellular network provider/operator.  A simple Google Patent search8 of “cellular location user privacy protection” yields over 140k results directed to location privacy. PARETTI9 e.g., cited as primary prior art in the Rejection of the present Application, recites (in part): 
Given that many methods exist for tracking the location of a user, a user may be rightfully concerned about how information about his/her location is being tracked, the nature of such information, and to whom such information is being reported. Unanticipated or unauthorized location tracking and reporting may justifiably give rise to fundamental concerns about user privacy and security. Users may not want certain entities or persons to know where they currently are, where they have been in the past, or where they are likely to be in the future for any number of reasons. [¶ 0007]

What is needed then is a system and method for enabling a user to control the manner in which location information associated with the user is obtained, disseminated and/or reported by a location tracking system. [¶ 0009]


Clearly, continuous innovation and technological developments remain vital in ensuring user privacy. 

1) https://www.911.gov/assets/94-102-First-Report-and-Order-pages-51-75-1638565774.pdf
2) https://www.govinfo.gov/content/pkg/COMPS-965/pdf/COMPS-965.pdf
3) https://www.globenewswire.com/news-release/2022/07/06/2474979/0/en/With-20-0-CAGR-Location-Based-Services-LBS-Market-Size-Worth-USD-66-61-Billion-in-2028.html
4) https://www.apple.com/legal/privacy/data/en/location-services/
5) https://www.aclu.org/issues/privacy-technology/location-tracking/location-tracking-5) cell-phone-privacy
6) https://epic.org/issues/data-protection/location-tracking/
7) https://www.lawfareblog.com/summary-supreme-court-rules-carpenter-v-united-states
8) https://patents.google.com/?q=(cellular+location+user+privacy+protection)&oq=(cellular+location+user+privacy+protection)
9) U.S. Patent Publication 2010/0076777 to PARETTI et al.





Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 24JAN2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Arguments 

The Appellant asserts: A. The cited art does not teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” On pages 9-10, the Final Office Action rejects dependent claim 7 as allegedly being indefinite for failing to particularly point out and distinctly claim the subject that the inventor regards as the invention. On page 10, the Examiner offers a proposed amendment to overcome this rejection. To focus this appeal on the most relevant matters, Appellant would agree to the Examiner’s amendment in regard to Claim 7 to overcome this rejection.

The Examiner is agreeable: while the recited/quoted text (as underlined above) appears to be (incorrectly) repeating the Appellant’s “B” Argument directed to Claims 1, 15, and 19 (see below), the appellant’s agreement to the Examiner’s proposed amendment (repeated below) has been noted. 

Claim 7. The method of claim 1, further comprising
receiving object specific privacy settings,
wherein both the privacy settings associated with the area and the object specific privacy settings, and
wherein the object specific privacy settings are different from the privacy settings associated with the area.


The Appellant asserts: B. (first argument): The cited art does not teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” Claims 1, 15, and 19 were rejected as allegedly being obvious … Claim 1 recites, in part, “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” Independent claims 15 and 19, although of different scope, contain similar elements. Appellant submits that the cited art fails to teach at least this claimed feature of the independent claims. 

…  in response to previous arguments, the Final Office Action states that the claim in interpreted as having two requirements: 1) “a retrieving event based on the request and the area” and 2) “retrieving privacy settings that are associated with the area (i.e., what is retrieved is the privacy settings.” The Final Office Action goes on to state that the retrieving privacy settings element is interpreted to mean an area is first determined and then area specific privacy settings may be retrieved. The Final Office concludes that the “privacy settings are interpreted as being associated with — not based on — an area (i.e., a determined area).

Appellant agrees that this claim element retrieves privacy settings … Appellant further agrees that the privacy settings are retrieved “based on the request and the area.” Appellant, however, disagrees that the element “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space” requires two separate “retrieving” steps as indicated in the Final Office Action. Instead, Appellant submits that this claim element requires retrieving privacy settings based on at least two criteria: the request and the area.


The Examiner respectfully disagrees: the Examiner first notes that the Appellant’s argument (identified as “Argument 2 in the 24 JAN 2022 Final Office Action (hereinafter “FOA)) does not appear to be directed to the text within the “Claim Rejections under 35 U.S.C. S 103” of the FOA per se, but to the Examiner’s Response to the Appellant’s argument (identified as “Response 2 within the FOA Section “Response to Argument”). 

Regardless, as to the Examiner’s alleged interpretation of “requires two separate ‘retrieving’ steps,” the Examiner notes, as was explicitly stated in Response 2, that the claim element was interpreted to have two requirements – not a requirement for two separate retrieving steps. Response 2 first noted ¶ 0059 of the present published Specification: 
At 940, an area within the construct of the physical space based on the position is determined. The area may be determined by retrieving the area from the location engine. The location engine may use the physical construct and the position of the object to determine an area within the physical construct where the object is located. Area specific privacy settings may be retrieved based on the determined area. Non-limiting examples of areas include a specific room, a specific restaurant, a lobby area, a specific pool, etc.

Response 2 went on to recite: 
“As interpreted, an area is first determined (i.e., the determined area) based on 1) the physical construct and 2) the position of the object, then area specific privacy settings may be retrieved based on the determined area.”

Regardless, PARETTI ¶¶ 0071, 0075, and 0110 as cited in the Rejection, recite:
the area within the construct of the physical space (Privacy policies database 206 is configured to store privacy policies specified by users via interaction with user interface 202, wherein such privacy policies govern how location tracking privacy engine 104 provides location information about the user to context-aware applications/services 106. [¶ 0071] 

Visibility manager 208 is a component that is configured to receive location information about a user from location tracking system interface 212 and to automatically control how such user location information is to be provided to context-aware applications/services 106. To perform this function, visibility manager 208 is configured to access privacy policies specified by the user that are stored in privacy policies database 206. [¶ 0075]

A privacy policy may specify that a particular location reporting methodology is to be applied based on the location of a user. Visibility manager 208 may determine whether the necessary conditions exist for enforcing such a privacy policy, for example, by determining whether a location of the user matches a specified location or is within a predefined area, or by determining whether the user is proximate to a specified location, area, person, device or object. [¶ 0110]

While it is further noted that while the claim includes the terms/phrases “physical construct,” “position,” and “area,” there does not appear to be any argument as interpretation on prior art mapping as to these terms/phrases. In fact, the Appellant agrees that this claim element retrieves privacy settings and that the privacy settings are retrieved “based on the request and the area.”  While it is not clear, e.g., if the argument being made is that a “construct of space” is intended as a reference to – and requirement of – e.g., a “named” space (as e.g., examples cited in ¶ 0059 of the present published Application such as a “specific room” or “specific restaurant”). Regardless, the Examiner directs the Appellant to e.g., PARETTI ¶¶ 0044, 0047, and 0066 – 0068:
Third interface 126 is configured to allow users 108 to interact with location tracking privacy engine 104 for the purpose of defining privacy policies that will govern how location tracking privacy engine 104 provides location information about each user to context-aware applications/services 106. … Privacy policies can be defined by a user in a highly flexible and context-specific manner such that the execution of a given privacy policy by location tracking privacy engine 102 is dependent on the existence of one or more social, topical, temporal or spatial conditions, which are also referred to herein as "who, what, when and where" (W4) conditions. [¶ 0044]
FIG. 2 is a block diagram that depicts location tracking privacy engine 104 in more detail. As shown in FIG. 2, location tracking privacy engine 104 includes a number of communicatively-connected elements including a user interface 202, a W4 data database 204, a privacy policies database 206, a visibility manager 208, a visibility recommender 210 and a location tracking system interface 212. [¶ 0047]

Spatial data 308 may be any information associated with a location of the user and/or an electronic system/device associated with the user. For example, spatial data 306 may include any passively-collected location data, such as cell tower data, GPRS data, GPS data, WI-FI data, personal area network data, IP address data and data from other network access points, or actively-collected location data, such as location data entered into a system/device by a user. [¶ 0066]

The W4 data stored in database 204 may also include deduced information. The deduced information may be deduced based on one or more of social data 302, topical data 304, temporal data 306, and social data 308 as described above. The deduced information may thus include information relating to deduced locations and/or deduced activities of the user. For example, the deduced information may comprise one or more of a primary user location, secondary user location, past locations, present location, and predicted future location information. The deduced information may include information deduced based on a correlation of spatial data 308 in conjunction with temporal data 306 to deduce such location data. … In a particular embodiment, spatial data 308 is correlated with temporal data 306 to determine a primary user location (e.g., home), a secondary location (e.g., school or work) and/or other locations, as well as a cyclical model for a user's spatial/temporal patterns. [¶ 0067]

By way of example, spatial data 308 may be correlated with temporal data 306 to determine a user's activities (e.g., work, recreation and/or home activities). [¶ 0068]

While the Examiner maintains the claim interpretation as recited in the FOA, it can also be noted that there is no claim requirement as limiting any/all “retrieving steps.” 

The Appellant asserts: B. (second argument): The cited art does not teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” … On page of 14 the Final Office Action states that “Paretti does not explicitly disclose, or is relied on to disclose ... determining an area within the construct of the physical space based on the coordinates of the object within the construct of the physical space.” Appellant submits that if Paretti does not teach determining an area, Paretti cannot teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” … On page 3 the Office Action appears to assert that Paretti does describe determining an area “generally,” but the rejection fails to provide any indication that Paretti does indeed teach determining an area.

The Examiner respectfully disagrees: as to the Appellant’s argument that the Office Action alleged implication that “if Paretti does not teach determining an area,” PARETTI cannot teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space,” the Office Action never states or implies that PARETTI does not disclose determination of an area in and of itself – only that PARETTI does not disclose the entirety of “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” Any alleged implication of PARETTI not disclosing determination of an area in and of itself, is simply a derived conclusion taken out of context. 

As – at least - the underlined in the above recitations of PARETTI ¶¶ 0071, 0075, and 0110, clearly disclose “determining an area,” the Examiner maintains that consistent with the interpretation, and as supported by e.g., ¶ 0059 of the present published Specification, PARETTI can disclose determination of an area without disclosing – or being relied on to disclose - the entirety of the claim element, i.e., “determining an area from the plurality of areas within the construct of the physical space based on the coordinates of the object within the construct of the physical space.”

The Appellant asserts: B. (third argument): The cited art does not teach “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” … As described below, Paretti describes privacy policies specified by users about users that are used by a visibility manager. Further, these privacy settings are not retrieved based on an area. Appellant submits that privacy policies that are retrieved by a visibility manager based on a user are not the same as the claimed “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” … by obtaining a “privacy policy associated with the user.” [0083]. Thus, privacy policies are associated with a user and obtained based on a user. Appellant submits that such privacy policies are not the same as the claimed “retrieving, based on the request and the area, privacy settings associated with the area within the construct of the physical space.” (emphasis added)

The Examiner respectfully disagrees: as to the Appellant’s argument that privacy policies retrieved by a visibility manager are based on a user and not based on an area, the Examiner again directs the Appellant to PARETTI ¶ 0110:
A privacy policy may specify that a particular location reporting methodology is to be applied based on the location of a user. Visibility manager 208 may determine whether the necessary conditions exist for enforcing such a privacy policy, for example, by determining whether a location of the user matches a specified location or is within a predefined area, or by determining whether the user is proximate to a specified location, area, person, device or object. [¶ 0110]

The Examiner first notes that based on the argument “privacy policies are associated with a user and obtained based on a user,” it is unclear if a distinction is intended – or is being made - between “associated” and “based on.” The Examiner would maintain that, regardless of any intended distinction, under a Broadest Reasonable Interpretation (see e.g., MPEP 2111), a privacy policy can be reasonably interpreted as either or both “associated” and/or “based on” a user.

The Appellant asserts: C. The cited art fails to teach the claimed “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” Claim 12 recites in part “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” (emphasis added). Claim 23, although of different scope, contain similar features. On page 19, the Final Office Action states that Paretti and Mahaaffey-189 do not disclose this feature On pages 18-19, the Final Office Action cites to paragraph [0042] of Biehl as allegedly teaching this element. Appellant respectfully disagrees. On pages 7-8, the Final Office Action asserts that “Claim 12 simply adds a further requirement to the request. “The Examiner notes that BIEHL is merely recited to teach a technique of an additional requirement that would result in the predictable determination of a requestor’s identity.” Final Office Action, page 8. This position improperly ignores express claim language. Specifically, claim 12 requires “determining a requestor” and also that “determining the location value of the object is based on the requestor.” Interpreting this claim language to mean simply adding a further requirement to the request is erroneous…. Claim 12 requires, “determining the requestor from the request for the location of the object.” Claim 12 also required that “location value of the object is determined based on the requestor.” (Emphasis added). Appellant submits that Biehl does not teach this feature. The Final Office Action, on page 19, asserts that an “access control engine” is “the requester.” Biehl, however, does not describe any location value of any sort being based on the “access control engine” itself. The Final Office, on page 19, attempts to side step the claim language by noting that “the ‘determining’ would not be done IF not for the request for the requestor (1.e., the determining in some way , shape, or form ‘based on’ the requestor’s request)).” Appellant agrees that the claimed determining is in some way, shape, or form based on the request. Appellant, however, notes that the claim requires that the location value be determined based “on the requestor.” The Examiner’s position confuses the “requestor’s request” for the requestor. Various disclosed examples in the present application explain how the location value may be based on the actual requestor and not simply based on receiving a request. For example, parents (requestor) may request and learn the location of their children at any time, where a second request from a friend (requestor) of a child may only receive limited location information. See paragraph [0054]. Thus, the location value returned from a request may be based on the requestor and not simply the request. … Thus, while a user may request to view a document, Biehl does not teach the user requesting any location information. Instead, Biehl teaches that the document viewing application requests the location of the user from a location service application. The document viewing application, therefore, is analogous to the claimed “requestor.” Nothing in Biehl describes the location service application using the position confuses the “requestor’s request” for the requestor. Various disclosed examples in the present application explain how the location value may be based on the actual requestor and not simply based on receiving a request. For example, parents (requestor) may request and learn the location of their children at any time, where a second request from a friend (requestor) of a child may only receive limited location information. See paragraph [0054]. Thus, the location value returned from a request may be based on the requestor and not simply the request. identity of the document viewing application in determining the location value associated with the user requesting access to a document. Accordingly, Appellant submits that Biehl fails to describe the claimed “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” (emphasis added). Based on the above, Appellant submits that the cited art, alone or in combination, fail to teach at least the claimed “determining a requestor from the request for the location of the object, wherein determining the location value of the object is based on the requestor.” Accordingly, Appellant respectfully requests withdrawal of this rejection.

The Examiner respectfully disagrees: the Examiner first notes that while it is argued “the Final Office Action states that Paretti and Mahaaffey-189 do not disclose this feature,” the FOA actually states “the combination of PARETTI and MAHAFFEY-189 does not explicitly teach, or is not relied on to teach …”

As to BIEHL not teaching “location value of the object is determined based on the requestor … the claim requires that the location value be determined based ‘on the requestor’ … The Examiner’s position confuses the ‘requestor’s request’ for the requestor. Various disclosed examples in the present application explain …” The Examiner first notes that, as claimed, the determined location value is identical regardless of the requestor – i.e., there is no claim or requirement as to any differentiation of requestors or any differentiation of requestor “types” - or to a differentiation of determined location value(s) based on different requestors or type of requestors. While the Appellant cites examples from the present Specification of possible differentiated requestors (e.g., a “friend of the child” v. a “parent of the child”), there is no claim or requirement as to a differentiated (e.g., through restriction or limitation) determination. Regardless, as cited in the FOA, BIEHL teaches (in part):
… the document viewing application 104 sends a document access request 122 to an access control engine 109 executing on the document server 108. The document access request 122 contains the unique mobile device identifier … [0041]

The access control engine then sends a mobile device location request 123 containing the aforesaid unique mobile device identifier to the location database 107. The location database 107 uses the received mobile device identifier to lookup the current location of the corresponding user's mobile device 102. The location information … is then returned to the access control engine 109. [0042]

Therefore, as BIEHL teaches location information determination based on a request originating from the document server (requestor) of a mobile device (object), the Rejection is maintained.

The Appellant asserts: D: The Paretti, Mahaffey-189 and Biehl combination is not obvious. (first argument): “… the Office Action asserts that the combination of Paretti, Mahaffey-189, and Biehl would be obvious to one of skill in the art. Appellant respectfully disagrees. … Claims 6, 12, 18, 20, and 23, however, do not require or claim features regarding “room-level accuracy.” Accordingly, the basis for combining Paretti, Mahaffey-189, and Biehl is improper. Any room-level accuracy features of Biehl are irrelevant to the claimed features of these claims. 

The Examiner respectfully disagrees: the Examiner first notes that the CPC Classification of the present Application and the three argued prior arts are all H04W (Wireless Communication Networks). More specifically, the present Application’s CPC Classification of H04W4/029 (Location-based management or tracking services) is shared by PARETTI, MAHAFFEY-189, and BIEHL, the present Application’s CPC Classification of H04W12/63 (Location-dependent; Proximity-dependent) is shared by PARETTI  and BIEHL, and the present Application’s CPC Classification of H04W4/021 (Services related to particular areas, e.g. point of interest [POI] services, venue services or geofences) is shared by MAHAFFEY-189. As recited in MPEP 2141.01(a) (in part): “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. … a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”

The present Application Abstract recites (in part): 
Systems, methods, and computer-executable instructions for providing privacy to relative location data

PARETTI’S Abstract recites (in part): 
A system and method is described herein that automatically provides users with recommendations regarding location tracking privacy policies that may be appropriate to enact in certain contexts as well as a means for enacting such policies.

MAHAFFEY-189 recites (in part): 
To protect user privacy, location information … may be discarded after a period of time. [¶ 0131]

The location information can be useful in determining … [¶ 0132]

In order to protect user privacy … [¶ 0187]

… collected device usage and travel information will be automatically deleted by the system after a certain period of time. This helps to protect user privacy. [¶ 0288]

BIEHL recites (in part): 
room level security/privacy class that the user's mobile device needs to be located in … [¶ 0057]

Based not only on commonality of the prior art CPC Classifications all being in the same field of endeavor as the present Application, but specifics aside, there is clear commonality of the prior art’s objectives as seen in the text recitations.

Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to combine the teachings of PARETTI, MAHAFFEY-189, and BIEHL.

The Appellant asserts: D: The Paretti, Mahaffey-189 and Biehl combination is not obvious. (second argument): “… Further, the rejections of claims 18 and 20 appear to be at best improperly designated and at worse improperly rejected. Claims 18 and 20 are rejected based on Paretti, Mahaffey-190, and Biehl only and on page 20 states that these two claims are “rejected on the same grounds and motivation as claim 4.” Claim 4, however, is not rejected based on the combination of Paretti, Mahaffey-189, and Biehl. Rather, Claim 4 is rejected based on an additional reference Reed on pages 20-21 of the Final Office action. 

The Examiner respectfully disagrees: as to argument directed to “the rejections of claims 18 and 20,” the Examiner notes that while the actual Rejection text (duplicated below) is correct, the Rejection text was, albeit unintentional, incorrectly listed/shown under the heading/section along with Claims 3, 6, 12, 17, and 23. Claims 18 and 20 should have been listed/shown under the heading section along with (analogous) Claim 4 and Claim 5.
Regarding Claim 18 (Previously Presented), the features of Claim 18 are essentially the same as Claim 4 with the system of claim 15 performing the method of claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 20 (Previously Presented), the features of Claim 20 are essentially the same as Claim 4 with the non-transitory computer-readable storage medium of claim 19 performing the method of claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 4.

Therefore, the Examiner maintains that while the Rejection text was listed/shown under the incorrect heading/section, the grounds and motivation as referenced to Claim 4 is correct and the Rejection maintained.

Conclusion to Examiner’s Answer, No New Grounds of Rejection 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ERNEST G TACSIK/
Examiner, Art Unit 2644

Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644     


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.